           Case 5:19-cv-00892-G Document 56 Filed 06/17/20 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

DILLARD GROUP OF TEXAS, LTD.,                  )
a Texas Limited Partnership,                   )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )   Case No. CIV-19-892-G
                                               )
MER HOLDING COMPANY, INC.,                     )
an Oklahoma Corporation, f/k/a                 )
MILLER EQUIPMENT & REPAIR,                     )
INC. et al.,                                   )
                                               )
       Defendants.                             )

                                           ORDER

       Now before the Court is Defendants’ Motion for Extension of Scheduling Order

Deadlines (Doc. No. 38). Plaintiff responded in opposition (Doc. No. 39), and Defendants

replied (Doc. No. 43). A telephonic hearing was held on June 17, 2020. For good cause

shown, the Motion is GRANTED. The Court ESTABLISHES the following deadlines in

this matter:

       All dispositive and Daubert motions to be filed        September 1, 20201

       Parties to complete discovery                          October 1, 2020

       Parties to file final pretrial papers, including       November 10, 2020
       designations of deposition testimony to be
       used at trial, motions in limine, requested
       voir dire, trial briefs (optional), proposed jury
       instructions and verdict forms, and the Final
       Pretrial Report

1
 The deadline for dispositive and Daubert motions precedes the discovery deadline. The
parties are expected to conduct any discovery necessary for such motions in advance of the
motion deadline.
          Case 5:19-cv-00892-G Document 56 Filed 06/17/20 Page 2 of 2




       Parties shall submit all proposed jury
       instructions and verdict forms and a proposed
       order approving the parties’ Final Pretrial
       Report in Word format to the following
       mail box: goodwin-orders@okwd.uscourts.gov

       Parties to file counterdesignations of                  November 17, 2020
       deposition testimony to be used at trial
       and all objections and responses to all
       final pretrial papers

       Parties to file objections to counterdesignations       November 24, 2020
       of deposition testimony

       The parties are ADVISED that the trial in this matter is CONTINUED to the Court’s

December 2020 jury-trial docket. The parties are further ADVISED that they are expected

to have engaged in either private mediation or a judicial settlement conference, or to have

been expressly excused by the Court from this requirement, prior to docket call.

       IT IS SO ORDERED this 17th day of June, 2020.




                                             2
